DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 13 September 2021, the specification and claims were amended. Based on these amendments and upon further consideration, the objections to the specification and claims and the rejections under 35 U.S.C. 112 have been withdrawn.
With respect to the rejections of claims 2 and 11 under 35 U.S.C. 112 in paragraph 14 of the office action dated 11 May 2021, these rejections have been withdrawn upon further consideration. Specifically, claim 1 recites that the face of the three-dimensional molded fiber core is machined “to remove portions of the valleys and ridges, resulting in a substantially flat faced panel” (emphasis added). In other words, the face can still have some texture, and, therefore, a lensing effect can still be created when clear resin is applied to the face, as recited in claims 2 and 11. See also Figure 2. Also note the discussion of the embodiment of Figure 5 in paragraph 44 of the Applicant’s specification, which states that the peaks 510 and valleys 512 may be altered, either flattened or leaving some desired texture, by machining or surfacing techniques to provide a fiber core 402 with a top surface 502 that is flat or has some desired texture.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to inventions non-elected without traverse. Accordingly, claims 12-20 have been canceled. See below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:

12-20.	(canceled)

******
Claims 12-20 have been canceled because they are directed to non-elected inventions, the election was made without traverse, and the claims are not eligible for rejoinder since they do not depend from or otherwise require all the limitations of an allowable claims. See MPEP 821.04.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose molding a flat fiber core into a three-dimensional molded fiber core comprising valleys and ridges and machining a face of the three-dimensional molded fiber core to remove portions of the valleys and ridges, resulting in a substantially flat faced panel, as required by claim 1
For example, see Figures 2, 3a, and 3b of German Patent Application Publication No. DE 10 2012 218 711, where reference numerals 3 and 3' designate organic sheets made of a thermoplastic fiber composite material. See paragraphs 15-17 of the provided translation. Although valleys and ridges are formed, there is no disclosure of removing portions of the valleys and ridges by machining to produce a substantially flat faced panel, as claimed. See also U.S. Patent No. 4,657,717 (Figures 1-4 and column 7, lines 18-23) and U.S. Patent No. 2,655,978 (see column 1, lines 1-53, and Figures 1-10).
Claims 2-11 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744            

/MARC C HOWELL/Primary Examiner, Art Unit 1774